DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 13, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (U. S. 2013/0213418) in view of Bowen (U. S.2019/0289916).
Regarding claims 1, 13, 14, Tucker  discloses an e-vapor device, comprising: a reservoir 14 , the reservoir 14 configured to hold a pre-vapor formulation, the reservoir 14 defining an outlet 16configured to release the pre-vapor formulation therefrom; a heater 19 configured to heat the pre-vapor formulation released from the reservoir 14 to generate a vapor; a power supply 12 configured to provide a current to the heater 14; and an actuator 40 including an engagement portion, the actuator 40 configured to, engage the engagement portion with the outlet of the reservoir in response to a first condition, and disengage the engagement portion from the outlet of the reservoir in response to a second condition.  Tucker discloses the claimed invention except for bimetallic actuator.   Bowen discloses a bimetallic actuator (see paragraph 0036).  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Tucker to provide such features as taught by Bowen so as to provide for low cost way to operate the cover.  
Regarding claim 9, Tucker in view of Bowen disclose the outlet 16 is defined on an upstream portion of the reservoir 14.
Regarding claim 15, Tucker in view of Bowen disclose the claimed invention except for the engagement portion has a conical or frustoconical shape.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Tucker and Bowen to provide such features so as to provide the different shapes for the engaging portion because it will not change the function of the actuator.    
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker (U. S. 2013/0213418) in view of Bowen (U. S.2019/0289916) further in view of EP 0806216.
Regarding claim 11, Tucker in view of Bowen disclose the claimed invention except for the bimetallic actuator is a laminate structure.  EP discloses bimetallic is a laminate structure (column 3, line 20).  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Tucker and Bowen to provide such feature as taught by EP so as to provide for better material.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker (U. S. 2013/0213418) in view of Bowen (U. S.2019/0289916) in view of EP 0806216 and further in view of Maluf (U. S. 2003/0098612).
Regarding claim 12, Tucker, Bowen and EP disclose the claimed invention but do not clear the bimetallic actuator includes at least two materials, the at least two materials having different thermal expansion coefficients.  Maluf, (see paragraph 0007) discloses the bimetallic actuator includes at least two materials, the at least two materials having different thermal expansion coefficients.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Tucker, Bowen and EP because so as to provide for easy to bend.
Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (U. S. 2013/0213418) in view of Bowen (U. S.2019/0289916) in view of Nizik (U. S. 2019/0053981).
Regarding claims 16-18, 20, Tucker in view of Bowen disclose the claimed invention except for the engagement portion is a plate or a disc.  Nizik discloses the bimetallic actuator comprise plate (see paragraph 0051).  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Tucker and Bowen to provide such features as taught by Nizik so as to provide the different shapes for the engaging portion because it will not change the function of the actuator.    
Claims 2-8, 10, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the reference discloses the power supply is further configured to supply the current to the bimetallic actuator via an electrical lead;  the bimetallic actuator is further configured to bend in a direction away from the outlet in response to the current being supplied to the heater from the power supply; the outlet is defined on a lateral surface of the reservoir and  the bimetallic actuator is further configured to undergo a circumferential displacement in response to the second condition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831